Citation Nr: 0822616	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-22 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a lung disorder. 

3.  Entitlement to an initial disability rating greater than 
50 percent for service-connected post-traumatic stress 
disorder (PTSD) prior to April 18, 2005, and greater than 50 
percent since July 1, 2005.  

4.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision which 
granted service connection and assigned a 50 percent rating 
for PTSD, effective from October 28, 2002, and from a July 
2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii.  In the July 
2005 rating decision, the RO, inter alia, assigned a 
temporary total rating for PTSD, effective from April 18, 
2005 through June 30, 2005.  Effective July 1, 2005, the 
rating was reduced to 50 percent.  As such, the Board has 
framed the issue with regard to PTSD as noted on the title 
page. 

The issue of entitlement to service connection for a lung 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a skin disorder in service and no 
competent medical evidence linking any current skin disorder 
to an incident of the veteran's active service.

2.  The veteran's PTSD is currently manifested by no more 
than some occupational and social impairment with 
deficiencies in most areas such as work and family relations 
due to such symptoms as: suicidal ideation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.

3.  The veteran's service-connected disabilities do not, 
singly or in combination, preclude him from obtaining and 
maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for a skin disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for an initial disability rating disability 
of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 9411-9440 (2007).

3.  The criteria for assignment of a TDIU have not been met. 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that a skin 
disorder is related to his service in the United States Army 
from June 1970 to January 1972.  He also argues that his 
service-connected PTSD is more disabling than currently 
evaluated and that he is unable to work as a result of his 
service-connected disabilities.  

	1.  Skin Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's service medical records are negative for a skin 
disorder in service.  Both the April 1970 enlistment 
examination and January 1972 separation examination show 
normal skin.  Also, during an August 1976 retention 
examination the veteran checked "no" when asked if he 
suffered from "skin diseases" in a "Report of Medical 
History."  Furthermore, physical examination in August 1976 
revealed normal skin.  

The earliest evidence of a skin disorder is a private 
treatment record dated in January 1994.  This report shows 
that the veteran had an "itchy papular rash all over the 
body" which started in the left upper chest one week prior 
and spread to the rest of the body.  At that time the veteran 
reported that he "never had before" such a rash.  

The veteran was afforded a VA examination in December 2003 in 
connection with his claim for service connection for 
chloracne.  Upon physical examination the examiner diagnosed 
the veteran with scattered eczematous lesions.  

The Board finds that the preponderance of the evidence is 
against service connection for a skin disorder.  First, there 
is no evidence of a skin disorder in service.  As above, both 
the enlistment and separation examination showed normal skin.  
Additionally, the veteran had his skin examined during a 
retention examination four years after service separation, 
but he denied any "skin diseases" at the examination and 
physical examination of the skin was normal.  Furthermore, 
there is no record of a skin disorder until January 1994, 
approximately 22 years after service, at which time the 
veteran denied any previous skin problems.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no 
medical evidence in the record that links any current skin 
disorder to an incident of the veteran's active military 
service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a skin disorder.  As the evidence 
is not in relative equipoise, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

	2.  PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2007).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under that code, a 50 percent 
rating is assigned under DC 9411 when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  GAF scores are generally used in examinations 
reports regarding veterans' psychiatric disabilities.   

Evidence relevant to the current level of severity of the 
veteran's PTSD includes VA psychiatric examinations dated in 
April 2004 and November 2006.  During the April 2004 
examination the veteran reported several stressful situations 
during his service in Vietnam.  After finishing his military 
service the veteran worked a variety of civil service jobs 
for the Navy, working for 25 years as a Stevedore and 
supervisor with eight men underneath him.  He received 
several awards for the quality of his work and was described 
as "exceptionally successful" in some reports.  At the time 
of the examination the veteran reported working as a 
munitions handler for a private contractor for the past four 
years.  He reported that things were financially difficult 
for him even though he had a civil service pension and his 
current job.  The veteran never married and lived with his 
abusive father for the majority of his adult life.  He had 
been in a relationship for the past three years with a woman 
who was still married.  Prior to this the veteran did not 
have a significant relationship with a woman and would 
generally get drunk with his friends and sleep with 
prostitutes.  On mental status examination the examiner noted 
that the veteran's thought process was logical.  The veteran 
did not have paranoid delusions but did report daily auditory 
hallucinations since his time in Vietnam.  He also reported 
seeing things at night and at work.  There was no 
inappropriate behavior and his hygiene was good.  There was 
occasional passive suicidal but no homicidal ideation.  The 
veteran was oriented to person, place, and time.  He had a 
regular rate and volume of speech.  He reported having panic 
attacks when people want to harm him, sometimes his coworkers 
carry wood and he is afraid that people want to attack him.  
The veteran reported feeling depressed all the time and noted 
that he had felt continually depressed since his mother died 
one year earlier.  There was no impaired impulse control.  As 
for sleep impairment, the veteran stated that he lies in bed 
until 3:00 am every night before he can fall asleep.  He then 
has frequent nighttime awakenings for the rest of the night 
until he has to get up for work.  
The examiner diagnosed the veteran with major depression, 
psychotic disorder (not otherwise specified), PTSD, alcohol 
dependence and assigned a GAF score of 50.

The veteran was subsequently hospitalized for his PTSD from 
April 2005 through June 2005.  Consequently, the veteran 
received a temporary 100 percent disability rating during 
this hospitalization by rating decision dated in July 2005.  
Records of this hospitalization show that the veteran has two 
daughters and maintains a significant relationship with the 
youngest daughter.  Upon admission the veteran had normal 
speech and was alert and oriented.  There was no evidence of 
gross cognitive impairment.  The veteran appeared of average 
intellectual functioning and level of education.  Mood 
appeared mildly depressed and affect was restricted.  Thought 
processes were logical and goal oriented, without evidence of 
obsessional thought content.  He admitted auditory and visual 
hallucinations, although not at the time of the interview, 
but would subsequently describe these experiences in an 
inconsistent manner.  He denied suicidal or homicidal 
ideation at the time of the interview and admitted to a 
significant level of paranoia and suspiciousness. 

During this hospitalization the veteran progressively 
appeared more organized in thought process, engaged well with 
others, articulated troubling experiences from the past, and 
determined daily goals.  He continued to communicate with his 
daughter and planned on getting together with an old friend 
after leaving the hospital.  He continued to engage with 
others and developed a balance between socializing and having 
alone, quiet time.  He appeared notably less constricted in 
affect and personally noticed that his mood improved.  What 
had been described as auditory hallucinations and paranoia 
improved with medication.  Throughout his stay, even with 
additional stress of trauma focus, his symptoms did not 
exacerbate.  The veteran effectively coped through activities 
in diversion as well as learned relaxation and meditation 
skills.  

While in the program the veteran maintained sobriety.  
However, there was limited insight into implications of 
alcohol use, psychiatric symptoms, and functionality.  
Therefore, it was noted that the veteran may be at risk of 
relapse.  It was suggested that he maintain follow-up while 
in continued recovering, including in a support group.  Due 
to the nature of his symptoms, the intensity of the program, 
and the difficulty inherent in his home life, the veteran was 
considered to be at risk for relapse.  Because of this, he 
was encouraged to maintain treatment.  The veteran was 
assigned a GAF of 40-45 at admission and discharge.  

During the November 2006 VA examination the veteran reported 
that his father had kicked him out of the house three weeks 
earlier so he was living on the street in his car.  The 
veteran stated that his father was upset that all the veteran 
did all day was smoke cigarettes, drink coffee, and clean the 
yard.  While the veteran had a successful career in the civil 
service for 25 years he had not been employed for the past 
two years because he did not "feel like working anymore" 
because he felt like he was "being treated like an animal."  
The veteran stated that he had never been married and usually 
sits by himself and drinks beer all day and smokes two packs 
of cigarettes per day.  

On mental status examination the examiner noted that the 
veteran's thought process was linear and goal directed with 
no evidence of impairment impacting employment or social 
functioning.  There was no overt paranoia or delusions and no 
report or evidence of hallucinations.  The veteran did, 
however, report hearing voices all the time.  He made good 
eye contact and interacted in a socially appropriate manner 
with the examiner.  There was no evidence of thought or 
intent to hurt others but the veteran did report occasional 
suicidal ideation with no intent.  The veteran maintained 
fair personal hygiene and independently engaged in activities 
of daily living.  He was fully oriented to person, place, and 
time.  Memory was grossly intact with minimal or no impact on 
occupational or social functioning.  Cognition was not 
formally tested.  He had awareness and understanding of his 
emotional problems, including alcohol problems. He had the 
capacity to make appropriate decisions and acts appropriately 
in social situations, although not when intoxicated.  There 
was no evidence of obsessive or compulsive behavior.  He had 
normal rate, flow, volume, and tone of speech, though his 
speech was a little slurred and difficult to understand at 
times.  There was no evidence of panic attacks.  The veteran 
reported chronic anxiety that he called "panic" and he 
described his mood as: "I'm not really happy.  I'm always 
sad."  Affect was full, stable, and mood 
congruent/appropriate, but he smiled brightly on several 
occasions during the interview calling into question the 
severity of his depressive and PTSD symptoms.  The veteran 
reported daily intrusive recollections of Vietnam, but the 
impact upon his social functioning was greatly overshadowed 
by his chronic alcohol consumption.  The examiner noted that 
the veteran drank beer all the time and as a result could not 
be employed, even if he wanted to be.  There was adequate 
frustration tolerance with little or no impairment in impulse 
control.  The veteran reported that he generally sleeps "not 
completely 8 hours," often sleeping 1 1/2 hours at a time, 
getting up to urinate, on and off through the night.  The 
examiner also noted difficulty concentrating, hypervigilance, 
and startled response.  The impression was alcohol 
dependence, chronic and PTSD with a GAF score of 50.

Also of record are VA outpatient treatment records dated  
though December 2006 showing treatment for the veteran's 
psychiatric disorders.  

After a careful review of the objective medical evidence, 
which involves evidence over approximately three years and 
includes a number of treatment reports, the Board finds that 
the evidence supports a grant of an initial 70 percent 
disability evaluation for the veteran's PTSD, effective from 
the date of the grant of service connection (October 28, 
2002) and effective after the termination of the 
hospitalization (July 1, 2005).  The evidence clearly shows 
the veteran to be severely disabled as a result of his 
service-connected PTSD.  He was shown to have occupational 
and social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking and mood due to 
symptoms including suicidal ideation; near-continuous panic 
or depression affecting his ability to function 
independently; speech intermittently illogical, obscure or 
irrelevant; and difficulty adapting in stressful 
circumstances.

Although a 70 percent evaluation has been granted for PTSD, 
the Board finds that the evidence does not show the 
symptomatology required for a 100 percent rating under the 
rating schedule.  In other words, there is a lack of evidence 
of symptoms of total occupational and social impairment, such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, intermittent 
inability to perform activities of daily living, or memory 
loss of vital information.  The veteran's speech and though 
process have not been a problem, he is well oriented, and 
there is no evidence of a problem with hygiene.  While the 
veteran is not gainfully employed it appears that he worked 
for 25 years in the civil service and currently receives a 
pension.  The veteran resigned from a subsequent job in June 
2004 because, according to the veteran he will be "receiving 
VA compensation which will require [him] to file unemployment 
in order to increase [his] percentage of compensation." He 
is clearly able to perform all activities of daily living, 
can drive an automobile, and has not been shown to manifest 
any persistent danger of hurting himself or others.  Also, 
the veteran has maintained lasting relationships with his 
daughter and, up until recently his father.  Consequently, 
the Board finds that the total disability picture warrants a 
70 percent evaluation but no more.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate PTSD consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).   

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record supports the conclusion that he is not 
entitled to an evaluation greater than 70 percent during any 
time within the appeal period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the PTSD, standing alone, causes marked interference with 
employment or requires frequent hospitalizations (other than 
the period for which the veteran was rated temporary totally 
disabled) or otherwise produces unrecognized impairment 
suggesting extraschedular consideration is indicated.

In conclusion, the Board finds that the evidence warrants a 
disability rating of 70 percent under DC 9411 for the 
veteran's PTSD.

	3.  TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service 
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The veteran is service connected for post-traumatic stress 
disorder (PTSD), now evaluated as 70 percent disabling and 
hypertension evaluated as 30 percent disabling.  A combined 
disability evaluation of 80 percent is in effect.  38 C.F.R. 
§ 4.25.

Having one service connected disability rated at 70 percent 
disabling and a combined rating of 80 percent, the veteran 
meets the threshold criteria for entitlement to TDIU under 38 
C.F.R. § 4.16.  Thus, the sole question is whether he is 
unable to secure or follow a substantially gainful occupation 
as a result of such disability.

As above, the veteran had a successful career in the civil 
service for 25 years.  After retirement from the civil 
service he obtained another job but resigned from this job in 
June 2004 because, according to the veteran, he will be 
"receiving VA compensation which will require [him] to file 
unemployment in order to increase [his] percentage of 
compensation."  The November 2006 VA psychiatric examiner 
noted that the veteran was retired from a 25 year career with 
the civil service and the veteran's impairment secondary to 
PTSD is only for social functioning and is estimated as mild.  
Rather, the examiner opined that impairment is mostly 
secondary to chronic problems and Alcohol Dependence which 
would greatly interfere with occupational functioning if the 
veteran was interested in working as it has interfered 
greatly with his social functioning, leading to alienation 
from family, repeated interpersonal problems, and 
homelessness.  The examiner noted that the veteran's primary 
diagnosis is Alcohol Dependence, chronic "that is 
responsible for the majority of his occupational and social 
impairment and is NOT related to the service."  

While the veteran has been unemployed since June 2004, the 
evidence does not demonstrate that it was the result of any 
service-connected disability, to include his PTSD.  Rather, 
the evidence shows that his unemployability is related to a 
nonservice-connected condition, his alcohol dependence.  
Thus, based on education, experience, and disabling 
manifestations of the veteran's service-connected 
disabilities, the veteran is not precluded from engaging in 
gainful employment.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the veteran's claim for service connection and 
entitlement to a total disability rating based on individual 
unemployability, the RO provided the appellant pre-
adjudication notice by letters dated in November 2004 (TDIU) 
and May 2005 (skin).  A subsequent March 2006 letter 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).      

With regard to the veteran's claim for an increased rating, 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim for service 
connection for PTSD was awarded with an effective date of 
October 28, 2002, the date of his claim, and a 50 percent 
rating was assigned.  He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.    

While VA did not afford the veteran with an etiology opinion 
for his skin disorder VA need not conduct an examination with 
respect to this issue because the information and evidence of 
record contains sufficient competent medical evidence to 
decide the claim. 38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  The evidence does not 
show that any skin disorder was incurred in or is otherwise 
related to service.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

ORDER

Service connection for a skin disorder is denied.  

An initial disability rating of 70 percent for PTSD is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
is denied.


REMAND

The veteran was afforded a VA examination in connection with 
his claim for entitlement to service connection for a lung 
disorder in December 2003.  At that examination, the veteran 
reported a history of a right upper lobe mass since 1984.  
The examiner ordered a radiograph of the veteran's chest and 
a pulmonary function test.  The radiograph showed a right 
upper lobe large pleural-based mass that does not cause 
deformities or other abnormalities of either the surrounding 
lung, parenchyma, or adjoining osseous structures.  The 
report also stated that, based on radiographs alone, 
metastatic disease is also a possibility.  It is imperative 
that old radiographs, two years old or older are compared 
side by side with the current study.  Without this, despite 
the given patient history, a contrast computed tomography 
(CT) scan was recommended.  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. § 1116(f) (West 2002).  Furthermore, 
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and, 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2007).

The veteran served in Vietnam from June 1970 through January 
1972 and is therefore presumed to have been exposed to 
herbicides.  If it is shown that he has lung cancer, a 
presumptive disease under 38 C.F.R. § 3.309(e), he will be 
entitled to service connection for this disorder.  Because 
the December 2003 radiograph showed possible metastatic 
disease and recommended that old radiographs, two years old 
or older, be compared side by side with the current study, or 
alternatively, a contrast CT and neither of these things were 
done, on remand the veteran should be afforded another 
examination to see if his right lung mass has grown, and, 
consequently, whether he has lung cancer.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the claimed lung disorder.  

The claims folder must be made available 
to the examiner for review before the 
examination and the examiner should 
indicate if the claims folder was 
available.  

All tests and studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.  
Specifically, the examiner should order a 
new radiograph of the veteran's chest and 
compare that radiograph to the December 
2003 radiograph pursuant to the 
instructions in the December 2003 
radiograph report.  Alternatively, the 
veteran should be afforded a contrast 
chest CT pursuant to the December 2003 
report.  Based on the examination and 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed lung disorder is related to 
service.  The examiner should 
specifically state whether the veteran 
has lung cancer.   

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
appellant's claim.  If the benefit sought 
continues to be denied, the AOJ should 
issue a supplemental statement of the 
case (SSOC).  Thereafter, if appropriate, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


